State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   D-88-15
___________________________________

In the Matter of JUSTIN F.
   BOUYEA, an Attorney.                     MEMORANDUM AND ORDER
                                                 ON MOTION

(Attorney Registration No. 5199906)
___________________________________


Calendar Date:   November 9, 2015

Before:   Lahtinen, J.P., McCarthy, Garry, Rose and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for Committee on
Professional Standards.

     Justin F. Bouyea, Plattsburgh, pro se.

                             __________


Per Curiam.

      Justin F. Bouyea was admitted to practice by this Court in
2014 and, until May 2015, he was an associate in a law firm in
the City of Plattsburgh, Clinton County.

      Bouyea is the subject of an investigation by the Committee
on Professional Standards and, by affidavit sworn to October 19,
2015, he tendered his resignation from the bar in substantial
compliance with the rules of this Court (see Rules of App Div, 3d
Dept [22 NYCRR] § 806.8). We accept Bouyea's disciplinary
resignation, which the Committee advises it does not oppose, and,
in accordance with our rules, order his disbarment from the
practice of law (see Rules of App Div, 3d Dept [22 NYCRR] § 806.8
[b]). In his affidavit, Bouyea acknowledges that he cannot
provide any defense to the allegation that he made certain
misrepresentations of fact to Supreme Court (McGill, J.)
                               -2-                 D-88-15

concerning his purported service of various discovery demands
upon opposing counsel in an ongoing matrimonial matter.

      Lahtinen, J.P., McCarthy, Garry, Rose and Devine, JJ.,
concur.



      ORDERED that Justin F. Bouyea's resignation application is
accepted; and it is further

      ORDERED that Justin F. Bouyea is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further

      ORDERED that Justin F. Bouyea is commanded to desist and
refrain from the practice of law in any form, either as principal
or as agent, clerk or employee of another; and Bouyea is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further

      ORDERED that Justin F. Bouyea shall comply with the
provisions of this Court's rules regulating the conduct of
disbarred attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court